C G ‘i Y


                      OFFICR OF TRZ ATl'ORhXYGDlX~L     OF TZXAS

                                          AULTIN
raid   c.   Mann
torney General                                               April 22.1939

                                           !I
                                           Ir’
             Honorable Truett Bubb~d)
             County Attorney
             Canton, Texas    -,,/iv 9'
                                      )
                               '\?
                                I
             Dear Sir:
                                          Opinion No. O-667
                                          Re: Whether nepotism statute ap-
                                               pllee and renders invalid a
                                               teaoher'a oontraot where dur-
                                               ing the term thereof a rela-
                                               tive of the teaoher is eleot-
                                               ed to the board of trustees
                        We are in reoelpt of your letter of April 19, 1939,
             wherein you request our opinion as to whether a school
             teaoher's oontraot 1s rendered invalid Where during the
             term thereof a relative of the teaoher is eleoted to the
             Board of Trustees of the sohool dlstrlot employing suoh
             teaoher.
                        Artiole 432 Penal Code provides in part as follows.:
                              "No ofrioer of this State or any offl-
                        oer of any * * * school distrlot + + *
                        shall appoint, or vote for, or oonfirm the
                        appointment to any offioe, position, olerk-
                        ship, employment or duty, of any person re-
                        lated within the second degree by affinity
                        or within the third degree by oonsenguinity
                        to the person so appointing or so voting,
                        or to any other member of any suoh board,
                        the I.e&slature. or oont of %Moh suoh
                        person-so qpointlng or voting may be a
                        member * *   .TT
                        A careful reading of said krtiole 432 shows that
              same related only to the situation existing at the time
              of the appointment or employrlent. Vithout this law there
              would be a tendency in some lnstanoec for board members to
              bring about the employment of close relations to the exolu-
Honorable Truett Hubbard, April 22, 1939, Page 2


slon of persons better quallrled, and who could render
better servios. Manifestly, the purpose of this statute
wns to eliminate aa nearly as possible kinship within
oertaln degrees as an ++lementor oanpetltlon. The stat-
ute 1s satisfied when no suoh relationship exists at the
time the oontraot is rmde. The purpose of the statute
would not be added to by a voiding of a oontraot under
the conditions existing in thle oase. If the oontraot
wae valid when made, and the teaoher ie oomplylng with
hle obligation thereunder, the sohool dietrlat oould not
invalidate the oontraot by wlthdrawlng therefrom without
the ooneent of the teaoher. Neither oan it do 80 by
eleotlng a relative or the teaoher upon the Board of
Trusteea.
          Our answer to your question 18 that the oontraot
1s not rendered invalid by the olroumstanoee whioh you
mention.
                                Your8 very truly
                             ATTORNZY Gl?iNERAL
                                              OF TEXAS



                                        ikn    R . Lewis
GRL-UR                                        Aeelstant

APPROVED:


ATTORNEY GENZRAL Ol?TEXAS